Citation Nr: 0408412	
Decision Date: 04/01/04    Archive Date: 04/16/04

DOCKET NO.  02-10 502	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for skin cancer as a 
result of exposure to herbicides.

2.  Entitlement to an increased evaluation for pes planus, 
currently rated as 10 percent disabling.

3.  Entitlement to an increased evaluation for anxiety 
reaction, currently rated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs




ATTORNEY FOR THE BOARD

J. L. Tiedeman


INTRODUCTION

The veteran served on active duty from March 1968 to October 
1969, including service in Vietnam.

This matter comes before the Board of Veterans' Appeals (the 
Board) on appeal from an August 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, Puerto Rico.

The issues of entitlement to increased evaluations for pes 
planus and for a psychiatric disorder will be addressed in 
the Remand portion of this decision.


FINDING OF FACT

A chronic skin disorder, to include skin cancer, is not shown 
to have been present in service, or for a number of years 
thereafter, nor does the veteran have a skin disorder which 
is the result of exposure to herbicides.


CONCLUSION OF LAW

A chronic skin disorder, to include skin cancer, was not 
incurred in or aggravated by active military service, nor may 
such a disorder be presumed to have been so incurred.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309, 3.316 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA.  There was a significant change in the law on November 
9, 2000, at which time the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  This law redefines the 
obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  Regulations implementing the VCAA are found 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).

In this case, VA's duties have been fulfilled to the extent 
possible.  VA must notify the veteran of evidence and 
information necessary to substantiate his claim and inform 
him whether he or VA bears the burden of producing or 
obtaining that evidence or information.  38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  In this regard, the veteran was 
notified of the evidence and information necessary to 
substantiate his claim in a letter dated in March 2001, the 
rating decisions of August 2001 and May 2002, the statement 
of the case dated in May 2002, and the supplemental 
statements of the case (SSOCs) dated in September 2002, April 
2002, and September2003.  These documents included a summary 
of the evidence in the case; citation to pertinent laws and 
regulations; and a discussion of how they affect the 
decision.  The RO clearly explained why the evidence was 
insufficient under applicable law and regulations to grant 
the benefit sought.

Finally, the United States Court of Appeals for Veterans 
Claims (Court) has recently held that VA must provide notice 
of what is needed to support a claim prior to an initial 
unfavorable RO decision.  Pelegrini v. Principi, 17 Vet. App. 
412 (2004).  In this case, the veteran was provided with a 
VCAA letter prior to the initial denial as mandated in 
Pelegrini.  Therefore, he has had ample notice of his rights 
under the VCAA and given adequate time and opportunity to 
provide additional information and evidence since the VCAA 
notification was provided.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a); 38 C.F.R. § 3.159(c), (d)).  Here, 
the RO has obtained the veteran's service medical records, VA 
medical records, and private medical records.  As such, VA's 
duties under the VCAA have been satisfied, and the case is 
ready for adjudication.

Factual Background.  The veteran's service medical records 
are negative for any findings, treatment, or diagnosis of a 
skin disorder.  Following service, at the time of the 
veteran's January 1970 VA general medical examination, the 
veteran had no skin diseases.  Likewise, no relevant 
diagnosis was made at the time of a subsequent VA general 
medical examination in March 1973.

A tissue pathology report from C. Benmaman, M.D., dated in 
October 1993, reflects a diagnosis of lipoma of the chest.  
In February 1996, the veteran again presented to Dr. Benmaman 
with a pruritic and painful erythematous lesion on his right 
hand.  A subsequent biopsy report revealed basal cell 
carcinoma.  The lesion was to be observed for evolution.  In 
May 1996, the veteran presented with similar lesions on both 
arms.  Diagnosis was of keratotic lesions.  

In December 1998, the veteran had a painful lesion on the 
left hand, which was found to be a keratotic papule.  A 
biopsy report showed this to be actinic keratosis.  In March 
1999, the veteran had a keratotic lesion on the right hand, 
which a biopsy report revealed to be squamous cell carcinoma.  

In April 2000, the veteran came to Dr. Benmaman's office for 
the results of his previous biopsy, and was found to have two 
new lesions on his right hand.  Shaving of both lesions was 
done, and a biopsy revealed actinic keratosis of both 
lesions.  In May 2000, follow-up radiotherapy of the actinic 
keratosis of the veteran's right hand was performed.  New 
lesions were present on the same hand.  The following month, 
the veteran had similar complaints.  One actinic keratosis 
was removed.

In May 2001, the veteran had a new lesion on the left post-
auricular area, as well as two more keratotic lesions on his 
hands and forearms.  The veteran had a pearly papule of the 
left post auricular area.  Dr. Benmaman's diagnosis was of 
(1) basal cell epithelioma of the left post auricular area 
and (2) actinic keratosis of the left hand.  The following 
month, surgery of basal cell carcinoma of the left post 
auricular area was done with excision and complex repair.  

In an undated letter, Dr. Benmaman stated that the veteran's 
condition is:

. . . highly related to his chronic sun 
exposure as [a] letter carrier.  All 
literature supports the fact that sun 
exposure causes pre-malignant (actinic 
keratosis) and malignant lesions (basal 
cell carcinoma, squamous cell 
carcinoma) so I recommend his being 
removed from any activity related to 
sun exposure.

A May 2001 VA outpatient record reflects that the veteran was 
worried about his health, specifically due to his skin 
cancer.  A September 2001 VA outpatient record also reflects 
the veteran's concern because of his skin condition.  The 
examining physician noted that his basal cell carcinoma is 
"related to his work due to sun exposure."

An August 2002 medical statement from H. Ruiz, M.D., reflects 
that the veteran was seen initially in May 2002 for, in 
pertinent part, multiple actinic keratoses of the forearms 
which were treated by cryosurgery.  He was being treated with 
Differin Cream and sun block.  

Legal Criteria and Analysis.  VA law and regulations provide 
that service connection may be granted for a disability 
resulting from a disease or injury incurred in or aggravated 
by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  
Moreover, where a veteran served continuously for ninety (90) 
days or more during a period of war, and a malignancy, such 
as cancer, becomes manifest to a degree of 10 percent or more 
within one year from date of termination of such service, 
such disease shall be presumed to have been incurred in 
service, even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. §§ 
1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2003).

If a chronic disease is shown in service, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, may be service connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  
The Court has held that post-service evidence may suffice to 
demonstrate that a veteran had a chronic disease in service, 
i.e., that such evidence need not be contemporaneous with the 
time period to which it refers.  Savage v. Gober, 10 Vet. 
App. 488, 495 (1997).

However, continuity of symptoms is required where the 
condition in service is not, in fact, chronic or where the 
diagnosis of chronicity may be legitimately questioned.  
38 C.F.R. § 3.303(b).  Service connection may also be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 U.S.C.A. § 
1113(b); 38 C.F.R. § 3.303(d).  The Court has observed that 
symptoms and not treatment are the essence of any evidence of 
continuity of symptomatology.  See Wilson v. Derwinski, 2 
Vet. App. 16, 19 (1991).

A lay person is competent to provide evidence of the 
occurrence of observable symptoms during and following 
service; however, a lay person is not competent to make a 
medical diagnosis or render a medical opinion which relates a 
medical disorder to a specific cause.  Espiritu v. Derwinski, 
2 Vet. App. 492, 494-495 (1992).

Where continuity of symptomatology is established, there 
still must be medical-nexus evidence relating the veteran's 
present disability to the continuity of symptomatology unless 
such a relationship is one as to which a lay person's 
observation is competent.  See Savage, 10 Vet. App. at 495-
98.  Thus, even if the record shows in-service back injury, 
current back disability, and post service continuity of 
symptomatology, the Court held in Savage that medical 
expertise is still required to relate the appellant's present 
back disability etiologically to his post-service symptoms.

In addition to the regulations governing entitlement to 
service connection outlined above, a veteran who, during 
active military, naval, or air service, served in the 
Republic of Vietnam during the Vietnam era, shall be presumed 
to have been exposed during such service to an herbicide 
agent (Agent Orange), unless there is affirmative evidence to 
establish that he or she was not exposed to any such agent 
during that service.  38 C.F.R. § 3.307(a)(6)(iii).  If a 
veteran was exposed to a herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service-connected, if the requirements of 38 C.F.R. § 
3.307(a) are met, even if there is no record of such disease 
during service: chloracne or other acneform diseases 
consistent with chloracne, Hodgkin's disease, multiple 
myeloma, non-Hodgkin's lymphoma, acute and subacute 
peripheral neuropathy, porphyria cutanea tarda, prostate 
cancer, respiratory cancers (cancer of the lungs, bronchus, 
larynx, or trachea), and soft-tissue sarcomas.  38 C.F.R. § 
3.309(e).  Chloracne, or other acneform disease, and PCT may 
be presumed to have been incurred during active military 
service as a result of exposure to Agent Orange if it is 
manifest to a degree of 10 percent within the first year 
after the last date on which the veteran was exposed to Agent 
Orange during active service.  38 C.F.R. § 3.307(a)(6)(ii).

The Secretary of the Department of Veterans Affairs has 
determined that a presumption of service connection based on 
exposure to herbicides used in the Republic of Vietnam during 
the Vietnam era is not warranted for any condition for which 
the Secretary has not specifically determined a presumption 
of service connection is warranted.  See Notice, 59 Fed. Reg. 
341 (1994); Notice, 64 Fed. Reg. 59232 (1999).

Notwithstanding the foregoing, the United States Court of 
Appeals for the Federal Circuit has determined that the 
Veterans' Dioxin and Radiation Exposure Compensation 
Standards (Radiation Compensation) Act, Pub. L. No. 98-542, § 
5, 98 Stat. 2724, 2727- 29 (1984), does not preclude a 
veteran from establishing service connection with proof of 
actual direct causation.  Combee v. Brown, 34 F.3d 1039 (Fed. 
Cir. 1994).

In this case, the service medical records are negative for 
any findings, treatment or diagnoses of any skin disorder 
during the veteran's active military service.  It was not 
until October 1993, more than twenty years following service, 
that a skin disorder was first identified.  Diagnoses given 
in 1993 and thereafter include lipoma of the chest, basal 
cell carcinoma, keratotic lesions, actinic keratosis, 
squamous cell carcinoma, and basal cell epithelioma.  Dr. 
Benmaman explicitly attributed the veteran's skin condition 
to his chronic sun exposure as a letter carrier.

The claim must be denied on a direct basis as there is no 
medical or other competent evidence suggesting that any of 
the skin disorders identified in 1993 or thereafter were 
present during the veteran's military service which ended in 
1969.  Likewise, there is no competent evidence that any of 
the skin disorders identified in 1993 and thereafter were 
present within one year after his release from service or are 
related to any incident of his service, to include any 
exposure to herbicides during his military service.  
Specifically, skin cancer is not a condition for which the 
Secretary has determined a presumption of service connection 
is warranted based on herbicide exposure.  As noted, no 
medical examiner has attributed any of the veteran's skin 
disorders to his military service or to exposure to Agent 
Orange.  On the contrary, a physician has attributed the 
condition to the veteran's post-service sun exposure as a 
letter carrier.  The Board has thoroughly reviewed the claims 
file and finds no competent evidence to link any current skin 
disorder to any incident of the veteran's military service.

The Board has considered the veteran's contentions on appeal 
that his skin disorder is related to in-service exposure to 
herbicides; however, the veteran's contentions alone cannot 
meet the burden imposed by 38 U.S.C.A. § 5107(a) with respect 
to the existence of a relationship between that disability 
and his service.  See Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  The veteran's lay assertions will not support a 
finding on medical questions requiring special expertise or 
knowledge, such as the etiology or cause of a disease.  Id. 
at 494-95.  It is not shown that the veteran has the medical 
training and professional status to render a medical 
diagnosis or opinion.  The preponderance of the competent 
evidence is clearly against the veteran's claim.


ORDER

Entitlement to service connection for skin cancer is denied.


REMAND

The VCAA amended 38 U.S.C.A. § 5103 ("Notice to claimants of 
required information and evidence") and added 38 U.S.C.A. § 
5103A ("Duty to assist claimants").  The amended duty to 
notify requires VA to notify a claimant of any information or 
evidence necessary to substantiate the claim and "which 
portion of [the] information and evidence necessary to 
substantiate the claim and "which portion of [the] 
information and evidence, if any, is to be provided by the 
claimant and which portion, if any, the Secretary . . . will 
attempt to obtain on behalf of the claimant."  38 U.S.C.A. § 
5103(a); see 38 C.F.R. § 3.159(b).

As to the new VCAA notice requirements, in Quartuccio v. 
Principi, 16 Vet. App. 183, 187-88 (2002), the Court held 
that the Board's failure to enforce compliance with the 
requirements set forth in 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) is remandable error.  See also Charles v. 
Principi, 16 Vet. App. 370, 374 (2002).  In this case the 
veteran has not been notified of the information and evidence 
necessary to substantiate his increased rating claims, and 
which party is responsible for attempting to obtain any such 
information or evidence.  Until the veteran is provided 
notice as to what information and evidence is needed to 
substantiate these claims, it is not possible to demonstrate 
either that there is no possible information or evidence that 
could be obtained to substantiate the veteran's claims or 
that there is no reasonable possibility that any required VA 
assistance would aid in substantiating this claim.  See 38 
U.S.C.A. § 5103A(a)(2).

This case is hereby REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.

1.  The RO should ensure that the 
notification requirements set forth 
at 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b)(1) are fully 
complied with and satisfied.  This 
includes notifying the appellant 
(1) of the information and evidence 
not of record that is necessary to 
substantiate the claims, (2) of the 
information and evidence that VA will 
seek to provide, and (3) of the 
information and evidence that the 
claimant is expected to provide.  The 
veteran should also be requested to 
provide any evidence in his 
possession that pertains to the 
claims.

2.  The RO should ask the veteran to 
identify all VA and non-VA health 
care providers who treated him for 
pes planus or a psychiatric disorder 
since July 1999.  The RO should 
obtain treatment records from all 
sources identified by the veteran 
which are not already of record.

3.  The RO should obtain copies of 
treatment records for the veteran 
from the San Juan VAMC since March 
2002, and from the Mayaguez OPC since 
September 2002.

4.  The RO should re-adjudicate the 
veteran's increased rating claims in 
light of the evidence added to the 
record since the last Supplemental 
Statement of the Case (SSOC).  If the 
benefits sought on appeal remains 
denied, the veteran and his 
representative should be furnished a 
SSOC and be given the opportunity to 
respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	Gary L. Gick
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



